FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      March 4, 2009
                    UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                 TENTH CIRCUIT                        Clerk of Court



 CHRISTOPHER A. CORDOVA,

               Plaintiff - Appellant,                    No. 08-1374
          v.                                            (D. Colorado)
 BLOCKBUSTER VIDEO CORP.;                      (D.C. No. 1:08-CV-01664-ZLW)
 JANE DOE, Witness,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.


      Christopher Cordova brought suit pro se in the United States District Court

for the District of Colorado against Blockbuster Video and an unnamed witness

whom he blames for wrongly identifying him as a participant in a video-store

theft. He alleged that as a result of the misidentification, Denver police officers




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
came to his apartment and questioned him, causing him severe emotional distress,

anxiety, and panic attacks.

      The district court read Mr. Cordova’s complaint to allege a civil-rights

violation and ordered him to amend it to conform to Federal Rule of Civil

Procedure 8(a), which requires, among other things, a statement of the basis for

the court’s jurisdiction. Mr. Cordova’s amended complaint failed to do so.

Notably, it did not allege that any defendant was a state actor who could be sued

under 42 U.S.C. § 1983. Accordingly, the court dismissed the suit for failure to

state a basis for federal jurisdiction.

      We affirm the district court’s dismissal. “Federal courts have an

independent obligation to determine whether subject-matter jurisdiction exists.”

1mage Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir.

2006) (internal quotation marks omitted). Neither version of Mr. Cordova’s

complaint invoked federal diversity jurisdiction. Nor does either suggest federal-

question jurisdiction, which requires that the claim present a “substantial” federal

question. Hagans v. Lavine, 415 U.S. 528, 537 (1974). A question “may be

plainly unsubstantial . . . because it is obviously without merit.” Id. (internal

quotation marks omitted). Mr. Cordova’s claim fails to raise a substantial federal

question because it does not allege that either defendant acted under color of state

law, a fundamental requirement for a § 1983 claim. See Gomez v. Toledo, 446




                                          -2-
U.S. 635, 640 (1980). Given this failure, the district court plainly lacked

jurisdiction over the claim.

      We AFFIRM the district court’s dismissal of Mr. Cordova’s suit. We

DENY Mr. Cordova’s motion to proceed in forma pauperis on appeal.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -3-